SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

310
KA 08-00865
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LESLIE BLAIR, ALSO KNOWN AS JAHMAN, ALSO KNOWN
AS DRED, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered February 15, 2008. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of murder in the second degree (Penal Law §
125.25 [3]). Defendant contends that Supreme Court improperly
questioned him when he testified on his own behalf and that he was
deprived of a fair trial thereby. Defendant failed to preserve that
contention for our review (see People v Charleston, 56 NY2d 886, 887).
We conclude, in any event, that defendant’s contention is without
merit. Indeed, the court properly acted within its power “to
encourage clarity . . . in the development of proof,” without giving
any impression with respect to its own view of “the credibility of the
testimony of any witness or the merits of any issue in the case”
(People v Moulton, 43 NY2d 944, 945; see People v Arnold, 98 NY2d 63,
67-68). Defendant further contends that the court abused its
discretion in overruling defense counsel’s objection concerning the
scope of the redirect examination of a witness by the People. That
contention lacks merit, inasmuch as defendant opened the door to the
redirect examination by only partially exploring on cross-examination
the issue whether the witness and defendant had engaged in criminal
activity together in the past, rendering further examination and
clarification on that issue appropriate (see People v Massie, 2 NY3d
179, 183-184; People v Melendez, 55 NY2d 445, 451; People v Alvie J.,
286 AD2d 930, 931).

     Finally, defendant failed to preserve for our review his
                                 -2-                           310
                                                         KA 08-00865

contention concerning the allegedly improper introduction of evidence
of prior bad acts committed by him. In any event, we conclude that
any error in the admission of that evidence is harmless (see generally
People v Crimmins, 36 NY2d 230, 241-242). The evidence of defendant’s
guilt in assisting in the murder is overwhelming, and there is no
significant probability that defendant otherwise would have been
acquitted (see id.; People v Orbaker, 302 AD2d 977, 977-978, lv denied
100 NY2d 541). The overwhelming evidence included the scar from a
gunshot wound in the webbing between defendant’s thumb and forefinger,
the gunshot wound to the right front of the victim’s neck, and
defendant’s admission to an acquaintance following the shooting that
he was holding down the victim when the gun wielded by another
participant discharged (see generally People v Breland, 83 NY2d 286,
292-293).




Entered:   April 20, 2012                      Frances E. Cafarell
                                               Clerk of the Court